Citation Nr: 0017235	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-32 832A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a May 29, 
1997 Board of Veterans' Appeals (Board) decision that denied 
service connection for a left thumb disability and 
Parkinson's disease, and declined to reopen previously denied 
claims for service connection for pulmonary tuberculosis, 
diabetes mellitus, an anxiety disorder, degenerative 
osteoarthritis, malnutrition, a disorder manifested by angina 
pectoris with coronary insufficiency, and duodenitis.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel





INTRODUCTION

The veteran, also the moving party, had recognized guerrilla 
service from November 1943 to July 1945. 

This matter comes before the Board as the result of a motion 
by the veteran alleging clear and unmistakable error in a 
decision by the Board issued on May 29, 1997.  On November 
24, 1999, the Board dismissed the veteran's motion for 
reconsideration of the May 29, 1997 Board decision without 
prejudice.  In doing so, the Board found that the veteran did 
not identify the date of the Board decision challenged, and 
that his representative did not sign a pleading asserting CUE 
in a Board decision.  Thereafter, these procedural defects 
were cured, and the claim is again before the Board.


FINDINGS OF FACT

1.  A May 29, 1997 Board decision found that the veteran had 
not submitted evidence of a medical nexus between a left 
thumb disability and Parkinson's disease and his service or 
any incident thereof.  

2.  The May 29, 1997 Board decision found that the veteran 
had not submitted a medical nexus between pulmonary 
tuberculosis, diabetes mellitus, an anxiety disorder, 
degenerative osteoarthritis, malnutrition, a disorder 
manifested by angina pectoris with coronary insufficiency, 
and duodenitis and his service or any incident thereof.  The 
Board noted that the absence of a nexus was the genesis 
behind a prior denial of service connection.

3.  The moving party has alleged that the Board did not 
consider his status as a combat veteran, and did not accord 
the proper weight to his evidence.





CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the May 29, 1997, Board decision fail to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's central contention is that the May 29, 1997 
Board decision contained clear and unmistakable error (CUE) 
in denying service connection for a left thumb disability and 
for Parkinson's disease.  Further, the veteran contends that 
that Board decision contained CUE in declining to reopen 
claims for service connection for pulmonary tuberculosis, 
diabetes mellitus, an anxiety disorder, degenerative 
osteoarthritis, malnutrition, a disorder manifested by angina 
pectoris with coronary insufficiency, and duodenitis.  
Specifically, the veteran, through his representative, argues 
that the May 29, 1997 Board decision failed to consider his 
claims in light of his status as a combat veteran.  

Initially, the May 29, 1997 Board decision found that the 
veteran's claims for service connection were not well 
grounded.  In this regard, the Board acknowledged that the 
veteran was a recognized combat veteran, but found that in 
the absence of a medical nexus between a left thumb 
disability and Parkinson's disease and his service, the 
claims were not well grounded.  Similarly, the Board declined 
to reopen the previously denied claims, as the veteran had 
not submitted a medical nexus between these other 
disabilities and his service or any incident thereof.  The 
May 29, 1997 Board decision looked at the evidence of record, 
and found the absence of a medical nexus between any of the 
disabilities for which service connection was sought, either 
on a direct basis or based upon the submission of new and 
material evidence, to be dispositive.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  Based upon the evidence, the 
Board now must find that the moving party has not 
demonstrated that the Board's May 29, 1997 decision contains 
CUE.  In this regard, the central argument advanced is that 
the Board did not consider the veteran's combat status.  
However, a reading of the challenged decision reflects that 
the Board conceded the veteran's combat service.  As such, no 
CUE can be found in this respect.  As a secondary argument, 
the veteran, through his representative, argued that the 
Board did not accord sufficient weight to his earlier 
arguments.  However, as noted above, a disagreement as to how 
facts are evaluated does not rise to the level of CUE.  38 
C.F.R. § 20.1403(d).  Applicable regulations are consistent 
with an earlier decision of the United States Court of 
Appeals for Veterans Claims that held that a disagreement 
with how the RO evaluated the facts is inadequate to raise 
the claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
May 29, 1997, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion for a 
revision of the May 29, 1997 Board decision on the basis of 
clear and unmistakable error is denied.


ORDER

The motion for revision of the May 29, 1997, Board decision 
on the grounds of clear and unmistakable error is denied.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


